DOCUMENTS UNDER SEAL
                    Case 4:20-cr-00317-JSW Document 296 Filed 05/26/21 Page 105ofminutes
                                                         TOTAL TIME (m ins):
                                                                                  1
M AGISTRATE JUDGE                            DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                            Lili Harrell                                 Zoom webinar: 3:39pm - 4:04pm
MAGISTRATE JUDGE                             DATE                                     NEW CASE          CASE NUMBER
KANDIS A. WESTMORE                       May 26, 2021                                                4:20-cr-00317-JSW-2
                                                       APPEARANCES
DEFENDANT                                    AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.       RET.
Luis Cruz                                            Y        P       Priyal Kaul                           APPT.
U.S. ATTORNEY                                INTERPRETER                             FIN. AFFT            COUNSEL APPT'D
Jonathan Lee                                                                         SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR             PARTIAL PAYMENT
                             Jay Christian                            APPT'D COUNSEL               OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
        INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS Writ
                                                                                                              TRIAL SET
        I.D. COUNSEL              ARRAIGNMENT               BOND HEARING              IA REV PROB. or         OTHER
                                                                                      or S/R
        DETENTION HRG             ID / REMOV HRG            CHANGE PLEA               PROB. REVOC.            ATTY APPT
                                                                                                              HEARING
                                                        INITIAL APPEARANCE
        ADVISED                 ADVISED                     NAME AS CHARGED             TRUE NAME:
        OF RIGHTS               OF CHARGES                  IS TRUE NAME
                                                          ARRAIGNM ENT
        ARRAIGNED ON               ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
        INFORMATION                INDICTMENT                 SUBSTANCE
                                                            RELEASE
      RELEASED           ISSUED                         AMT OF SECURITY      SPECIAL NOTES                PASSPORT
      ON O/R             APPEARANCE BOND                $                                                 SURRENDERED
                                                                                                          DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                DETAINED           RELEASED          DETENTION HEARING          REMANDED
      FOR              SERVICES                                                     AND FORMAL FINDINGS        TO CUSTODY
      DETENTION        REPORT                                                       W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
    CONSENT                     NOT GUILTY                   GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA               PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                           FILED
                                                          CONTINUANCE
TO:                               ATTY APPT                  BOND                    STATUS RE:
6/15/2021 (previously set)        HEARING                    HEARING                 CONSENT                TRIAL SET

AT:                               SUBMIT FINAN.              PRELIMINARY             CHANGE OF              67$786
                                  AFFIDAVIT                  HEARING                 PLEA
1:15pm                                                       BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                  $55$,*1MENT              MOTIONS               JUDGMENT &
                                  HEARING                                                                   SENTENCING
White
        TIME W AIVED              TIME EXCLUDABLE            IDENTITY /              PRETRIAL               PROB/SUP REV.
                                  UNDER 18 § USC             REMOVAL                 CONFERENCE             HEARING
                                  3161                       HEARING
                                                   ADDITIONAL PROCEEDINGS
Hearing held via Zoom; Defendant consents to video appearance. Court grants parties' request to dissolve Writ. Defendant to
return to state custody. Parties to submit proposed order.

                                                                                          DOCUMENT NUMBER:
